            Case 1:19-cv-00689-NRB Document 17 Filed 03/14/19 Page 1 of 2


31 West 52nd Street | New York, NY 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com

Christine N. Walz
(212) 513-3368
christine.walz@hklaw.com

                                                   March 14, 2019
Via E-Filing
The Honorable Naomi Reice Buchwald
United States District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007-1312
         Re:       Vuzix Corp. v. Ricardo Antonio Pearson, Case No. 1:19-cv-00689
                   RESPONSE TO STATE COURT FILING
Dear Judge Buchwald:
         We write to oppose Plaintiff Vuzix Corporation’s improper filing in New York State Court
in the above-referenced matter. There is no basis for Vuzix to have filed its Amended Complaint
in state court, when this matter has been removed to federal court. Instead, this is yet another
indefensible tactic for the simple purpose of consuming Richard Pearson’s time and money with
this frivolous lawsuit, which Vuzix knows it cannot win on merit.

        During the pre-motion conference call on February 27, 2019, Vuzix’s counsel Sichenzia
asked the Court for permission to amend Vuzix’s complaint. Pursuant to the Court’s instruction
during that conference call, the parties submitted a proposed schedule for Vuzix to amend its
complaint, and for Richard Pearson to file his motion to dismiss the amended complaint, and for
subsequent briefings by both parties. (Dkt. 14.) On March 11, 2019, the Court entered an order
setting forth the deadlines for those filings to made. (Dkt. 15.) Vuzix was given until March 13,
2019 to file its amended complaint in this federal Court.

        Vuzix failed to meet this deadline. Instead, Vuzix chose to file an amended complaint in
New York state court. (See Dkt. 16.) There is absolutely no basis for Vuzix to file its Amended
Complaint in state court instead of federal court. This case was removed to federal court on
January 23, 2019. On February 22, 2019, Vuzix filed a Motion to remand this case back to state
court, based on its false assertions that Richard Pearson is someone named “Ricardo Antonio” who
it says is a citizen of New York. But the Court did not entertain these arguments and instead
allowed Vuzix the additional two weeks until March 13, 2019 to file an amended complaint in
federal court.

        This deliberate filing into the wrong court system is just the latest example of Vuzix’s
tactics designed to draw out the litigation, to waste Richard Pearson’s time, to increase his legal
expenses, and to delay the ultimate resolution of this case, which Vuzix knows full well that it
cannot win on merit. Further specifics of these ongoing abusive tactics were laid out in detail in
Richard Pearson’s filing with this court in opposition to Vuzix’s Motion to Remand, which Richard
filed on February 26, 2019. (Dkt. 13.)
         Case 1:19-cv-00689-NRB Document 17 Filed 03/14/19 Page 2 of 2



        For these reasons and for the reasons set forth in his pre-motion conference letter outlining
the basis for his motion to dismiss (Dkt. 4), Richard Pearson requests that this Court enter an order
dismissing Plaintiff’s Complaint with prejudice and awarding him his attorney’s fees and costs
incurred in defending this meritless case. See Cal. Civ. Proc. Code § 425.16.

                                                      Respectfully submitted,

                                                      HOLLAND & KNIGHT LLP

                                                      /s Christine N. Walz
                                                      Christine N. Walz
                                                      31 West 52nd Street
                                                      New York, NY 10019

                                                      Counsel for Richard J. Pearson

cc: Todd Manister
    Sichenzia Ross Ference Kesner LLP
    1185 Avenue of the Americas, 37th Floor
    New York, NY 10036

   Counsel for Vuzix Corp.




                                                 2
